Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01175-CV

                          THE GOLD FEATHER, INC., Appellant

                                                V.

                     CITY OF FARMERS BRANCH, TEXAS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 11-14630-M

                                           ORDER
       We GRANT appellant’s November 27, 2013 second motion to extend time to file

appellant’s brief and ORDER appellant to file its brief no later than January 9, 2014. Appellant

is cautioned that no further extensions will be granted absent exigent circumstances.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE